                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 1 of 33 Page ID #:2051



                                             1   Roman M. Silberfeld, SBN 62783        Christopher A. Seidl (pro hac vice)
                                             2   RSilberfeld@RobinsKaplan.com          CSeidl@RobinsKaplan.com
                                                 Daniel L. Allender, SBN 264651        Aaron R. Fahrenkrog (pro hac vice)
                                             3   DAllender@RobinsKaplan.com            AFahrenkrog@RobinsKaplan.com
                                             4   ROBINS KAPLAN LLP                     Bryan J. Mechell (pro hac vice)
                                                 2049 Century Park East, Suite 3400    BMechell@RobinsKaplan.com
                                             5   Los Angeles, CA 90067                 Emily J. Tremblay (pro hac vice)
                                             6   Telephone: (310) 552-0130             ETremblay@RobinsKaplan.com
                                                 Facsimile: (310) 229-5800             ROBINS KAPLAN LLP
                                             7                                         800 LaSalle Avenue, Suite 2800
                                             8                                         Minneapolis, MN 55402
                                                 Attorneys for Plaintiff               Telephone: (612) 349-8500
                                             9   DivX, LLC                             Facsimile: (612) 339-4181
                                            10
R OBINS K APLAN LLP




                                            11                         UNITED STATES DISTRICT COURT
            A TTORNEYS A T L AW




                                            12                       CENTRAL DISTRICT OF CALIFORNIA
                          L OS A NGELES




                                            13
                                            14   DIVX, LLC, a Delaware limited         Case No. 2:19-cv-1602 (PSG)(JCx)
                                            15   liability company,
                                                                                       PLAINTIFF DIVX, LLC’S
                                            16                   Plaintiff,            RESPONSE IN OPPOSITION TO
                                            17                                         MOTION TO DISMISS
                                                      v.
                                            18                                         Date: November 4, 2019
                                                 NETFLIX, INC., a Delaware             Time: 1:30 p.m.
                                            19
                                                 corporation,                          Judge: Hon. Philip S. Gutierrez
                                            20                                         Room: 6A
                                                                 Defendant.            ORAL ARGUMENT REQUESTED
                                            21
                                            22                                         Complaint filed March 5, 2019
                                            23                                         First Amended filed August 21, 2019

                                            24
                                            25
                                            26
                                            27
                                            28                                                    Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                       DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 2 of 33 Page ID #:2052



                                             1                                            TABLE OF CONTENTS
                                             2
                                             3   INTRODUCTION ...................................................................................................... 1

                                             4   ALLEGATIONS OF FACT ....................................................................................... 2

                                             5   ARGUMENT .............................................................................................................. 6

                                             6   I.     Legal standards: Netflix misapplies the law. ..................................................... 6

                                             7          A.     A Rule 12(b)(6) motion challenging patent eligibility fails unless
                                                               undisputed facts clearly require a holding of ineligibility. ........................ 6
                                             8
                                                        B.     Netflix misapplies the Alice framework. ................................................... 7
                                             9
                                                               1.      Improvements to computer functionality are patent eligible. ............ 8
                                            10
                                                               2.      Netflix has the burden to establish representative claims.................. 8
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                               3.      The specification informs the eligibility analysis at both steps. ........ 9
                                            12
                          L OS A NGELES




                                                 II.    The ’720 and ’515 claims are patent eligible. .................................................. 10
                                            13
                                                        A.     Step 1: The ’720 and ’515 claims are directed to patent eligible
                                            14                 improvements to top level index files used in ABS systems. .................. 10
                                            15          B.     Step 2: The FAC pleads facts demonstrating an inventive concept. ....... 12
                                            16   III. The ’792 claims are patent eligible. ................................................................. 15
                                            17          A.     Step 1: The ’792 claims are directed to patent eligible improvements
                                            18                 to multimedia files used in streaming. ..................................................... 15
                                            19          B.     Step 2: The FAC pleads facts demonstrating an inventive concept. ....... 17
                                            20   IV. The ’673 claims are patent eligible. ................................................................. 18
                                            21          A.     Step 1: The ’673 claims are directed to patent eligible improvements
                                                               to encrypted data structures used in streaming. ....................................... 18
                                            22
                                                        B.     Step 2: The FAC pleads facts demonstrating an inventive concept. ....... 21
                                            23
                                                 V.     The ’588 claims are patent eligible. ................................................................. 22
                                            24
                                                        A.     Step 1: The ’588 claims are directed to security and performance
                                            25                 improvements for ABS computer systems. ............................................. 22
                                            26          B.     Step 2: The FAC pleads facts demonstrating an inventive concept. ....... 24
                                            27   CONCLUSION......................................................................................................... 25
                                            28
                                                                                                            i          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 3 of 33 Page ID #:2053



                                             1                                        TABLE OF AUTHORITIES
                                             2
                                                                                                                                                             Page(s)
                                             3
                                                 Cases
                                             4
                                                 Aatrix Software, Inc. v. Green Shades Software, Inc.,
                                             5     882 F.3d 1121 (Fed. Cir. 2018) ..................................................................... passim
                                             6   Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
                                             7     573 U.S. 208 (2014)....................................................................................... passim

                                             8   Ancora Techs., Inc. v. HTC Am., Inc.,
                                                   908 F.3d 1343 (Fed. Cir. 2018) ..................................................................... passim
                                             9
                                                 Ariz. Students’ Ass’n v. Ariz. Bd. of Regents,
                                            10     824 F.3d 858 (9th Cir. 2016) .................................................................................. 7
R OBINS K APLAN LLP




                                            11   Askins v. U.S. Dep’t of Homeland Sec.,
            A TTORNEYS A T L AW




                                            12     899 F.3d 1035 (9th Cir. 2018) ................................................................................ 9
                          L OS A NGELES




                                            13   BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC,
                                                   827 F.3d 1341 (Fed. Cir. 2016) ........................................................................ 8, 13
                                            14
                                                 Bell Atl. Corp. v. Twombly,
                                            15     550 U.S. 544 (2007)................................................................................................ 7
                                            16   Berkheimer v. HP Inc.,
                                            17     881 F.3d 1360 (Fed. Cir. 2018) .................................................................. 9, 10, 25
                                            18   Bridge & Post, Inc. v. Verizon Commc’ns, Inc.,
                                                   319 F. Supp. 3d 818 (E.D. Va. 2018) ................................................................... 20
                                            19
                                                 Broadcom Corp. v. Sony Corp.,
                                            20     2016 U.S. Dist. LEXIS 189457 (C.D. Cal. Oct. 5, 2016) .................................... 16
                                            21   Cellspin Soft, Inc. v. Fitbit, Inc.,
                                            22     927 F.3d 1306 (Fed. Cir. 2019) .................................................................... 6, 7, 12
                                            23   Data Engine Techs. LLC v. Google LLC,
                                                   906 F.3d 999 (Fed. Cir. 2018) .............................................................................. 11
                                            24
                                                 Datatrak Int’l, Inc. v. Medidata Sols., Inc.,
                                            25     2015 U.S. Dist. LEXIS 151039 (N.D. Ohio Nov. 6, 2015)............................ 12, 17
                                            26   Digital Media Techs., Inc. v. Amazon.com, Inc.,
                                            27     2017 U.S. Dist. LEXIS 190934 (N.D. Fla. July 3, 2017) ..................................... 20
                                            28
                                                                                                           ii         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                                           DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 4 of 33 Page ID #:2054



                                             1   Durnford v. MusclePharm Corp.,
                                             2     907 F.3d 595 (9th Cir. 2018) .................................................................................. 7

                                             3   Enfish, LLC v. Microsoft Corp.,
                                                   822 F.3d 1327 (Fed. Cir. 2016) ..................................................................... passim
                                             4
                                                 Finjan, Inc. v. Blue Coat Sys., Inc.,
                                             5     879 F.3d 1299 (Fed. Cir. 2018) .................................................................. 8, 11, 16
                                             6   Glasswall Sols., Ltd. v. Clearswift Ltd.,
                                             7     754 F. App’x 996 (Fed. Cir. 2018) ....................................................................... 12

                                             8   Intellectual Ventures I LLC v. Erie Indem. Co.,
                                                   850 F.3d 1315 (Fed. Cir. 2017) ...................................................................... 12, 17
                                             9
                                                 Intellectual Ventures I LLC v. Symantec Corp.,
                                            10     838 F.3d 1307 (Fed. Cir. 2016) ............................................................................ 12
R OBINS K APLAN LLP




                                            11   McCalden v. Cal. Library Ass’n,
            A TTORNEYS A T L AW




                                            12    955 F.2d 1214 (9th Cir. 1992) ................................................................................ 7
                          L OS A NGELES




                                            13   MeadWestVaco Corp. v. Rexam Beauty & Closures, Inc.,
                                                  731 F.3d 1258 (Fed. Cir. 2013) .............................................................................. 8
                                            14
                                                 Microsoft Corp. v. i4i Ltd. P’ship,
                                            15     564 U.S. 91 (2011).................................................................................................. 6
                                            16   Netflix, Inc. v. Rovi Corp.,
                                            17     114 F. Supp. 3d 927 (N.D. Cal. 2015) .................................................................. 15
                                            18   Parker v. Flook,
                                                   437 U.S. 584 (1978).............................................................................................. 12
                                            19
                                                 Personalized Media Commc’ns, LLC v. Amazon.com, Inc.,
                                            20     161 F. Supp. 3d 325 (D. Del. 2015) ..................................................................... 20
                                            21   PPS Data, LLC v. Jack Henry & Assocs.,
                                            22     No. 2:18-cv-00007-JRG (E.D. Tex. Sept. 6, 2019) ................................................ 8
                                            23   Ramirez v. County of San Bernardino,
                                                   806 F.3d 1002 (9th Cir. 2015) ................................................................................ 9
                                            24
                                                 Steele v. Harrington,
                                            25     2013 U.S. Dist. LEXIS 139707 (C.D. Cal. Sept. 25, 2013) ................................. 22
                                            26   Teva Pharms. USA, Inc. v. Sandoz, Inc.,
                                            27     135 S. Ct. 831 (2015) ............................................................................................ 24
                                            28
                                                                                                           iii         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 5 of 33 Page ID #:2055



                                             1   Universal Elecs., Inc. v. Roku, Inc.,
                                             2     2019 U.S. Dist. LEXIS 74623 (C.D. Cal. Mar. 5, 2019) ..................................... 11

                                             3   Statutes

                                             4   35 U.S.C. § 101........................................................................................................... 1

                                             5   35 U.S.C. § 282(a) .................................................................................................. 6, 8

                                             6   35 U.S.C. § 282(b) ...................................................................................................... 6

                                             7   Rules

                                             8   Civ. L.R. 7-9 ............................................................................................................... 9

                                             9   Fed. R. Civ. P. 12(b)(6) ..................................................................................... passim

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                              iv          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                                               DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 6 of 33 Page ID #:2056



                                             1                            PATENT ABBREVIATIONS
                                             2
                                             3
                                                                                              Abbreviation
                                             4
                                             5    U.S. Patent No. 7,295,673 (Dkt. 60-1)       ’673 patent or ’673

                                             6    U.S. Patent No. 8,472,792 (Dkt. 60-3)       ’792 patent or ’792
                                             7    U.S. Patent No. 9,270,720 (Dkt. 60-5)       ’720 patent or ’720
                                             8
                                                  U.S. Patent No. 9,998,515 (Dkt. 60-6)       ’515 patent or ’515
                                             9
                                            10    U.S. Patent No. 10,225,588 (Dkt. 60-8) ’588 patent or ’588
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                          v          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                          DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 7 of 33 Page ID #:2057



                                             1                                    INTRODUCTION
                                             2        DivX’s asserted patents arise from its pioneering work in video streaming
                                             3   technology, work that largely predates Netflix’s streaming service. DivX’s
                                             4   innovation fueled development of its software, incorporated in 1+ billion licensed
                                             5   devices. DivX’s First Amended Complaint (FAC) establishes that its inventions
                                             6   make streaming more efficient, more secure, and widely available. Yet Netflix
                                             7   dismisses the FAC wholesale, arguing that its robust detail changes nothing. Netflix
                                             8   either ignores the FAC’s detailed allegations or argues against them, presenting a
                                             9   thicket of factual disputes. Every disputed fact is a reason to deny its motion.
                                            10        The ’720 and ’515 inventions deliver faster adaptive bitrate streaming (ABS)
R OBINS K APLAN LLP




                                            11   with fewer interruptions by improving the top level index file that the streaming
            A TTORNEYS A T L AW




                                            12   device uses to play back video streams. The ’792 inventions make streaming features,
                          L OS A NGELES




                                            13   like fast forward and seek, operate more quickly and easily by counterintuitively
                                            14   placing more data—an abridged index and a complete index—in the digital video
                                            15   file. The ’673 inventions keep video content secure while making streaming faster
                                            16   and more efficient by providing a better encrypted data structure that encrypts less of
                                            17   the video data and makes the encrypted data easier to decrypt. And the ’588
                                            18   inventions provide faster and smoother ABS by integrating common encryption
                                            19   information into multiple, partially encrypted video streams.
                                            20        These inventions improve upon prior, inferior approaches to internet video
                                            21   distribution. The Patent Office scrutinized these inventions and found them
                                            22   patentable, in several cases issuing the patents after specifically examining them
                                            23   under § 101 and the Alice framework. The claims do not recite only abstract ideas,
                                            24   like “indexing” or “encryption,” as Netflix asserts. Netflix’s attempts to recast the
                                            25   claims are contrary to the patents and allegations in the FAC, creating, at the very
                                            26   least, disputed issues of fact that preclude Rule 12 dismissal.
                                            27        The Court should deny Netflix’s motion for at least three reasons. First, DivX’s
                                            28   claims are directed to improvements to computer systems streaming video. The
                                                                                           1           Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 8 of 33 Page ID #:2058



                                             1   Federal Circuit has routinely found such specific technological improvements to be
                                             2   patent eligible, as in Enfish. Second, DivX’s FAC pleads facts demonstrating that the
                                             3   claims contain inventive concepts—they recite elements and combinations that were
                                             4   not well-understood, routine, or conventional at the time of invention. The FAC’s
                                             5   well-pleaded facts preclude dismissal under Rule 12(b)(6), as in Aatrix. Third,
                                             6   Netflix has not satisfied its burden to demonstrate that the FAC requires a holding of
                                             7   ineligibility. Netflix cannot prevail on its affirmative defense at this juncture.
                                             8                               ALLEGATIONS OF FACT
                                             9        DivX’s FAC pleads facts establishing that the claimed inventions improve
                                            10   computer systems streaming video and addressing the Court’s noted concerns. These
R OBINS K APLAN LLP




                                            11   allegations preclude dismissal.
            A TTORNEYS A T L AW




                                            12        ’720 and ’515 patents. The ’720 and ’515 inventions enable higher-
                          L OS A NGELES




                                            13   performance ABS with an improved top level index file that a playback device uses
                                            14   to play back and switch among streams. The inventions provide for improved,
                                            15   automatic generation and use of a top level index file tailored to the requesting
                                            16   playback device’s capabilities. Dkt. 60 ¶¶ 168-76, 183, 186, 189-98, 205, 207.
                                            17        In ABS, a playback device detects streaming conditions in real time and adjusts
                                            18   the resolution of the streamed video so that the viewer does not experience playback
                                            19   interruptions. Id. ¶¶ 170, 192 (citing ’720 at 1:26-45, ’515 at 1:30-45). The playback
                                            20   device uses a top level index file to request and switch among different streams from
                                            21   the server, encoded at different bitrates. Id. (citing ’720 at 6:39-45, ’515 at 6:50-57).
                                            22        Many different playback devices, with different capabilities, can stream video.
                                            23   Id. ¶¶ 172, 194 (citing ’720 at 7:55-62, 9:1-8, 11:46-66, 12:20-31, ’515 at 8:2-9, 9:16-
                                            24   23, 11:65-12:18, 12:39-51). Sending the same index file to devices with different
                                            25   capabilities degrades playback. Id. ¶¶ 173, 195. Thus, each playback device needs a
                                            26   device-specific top level index file that enables it to request only those streams
                                            27   suitable for playback on that device. Id. ¶¶ 168, 172-73, 189, 194-95 (citing ’720 at
                                            28   12:20-13:24, ’515 at 12:39-55).
                                                                                            2           Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 9 of 33 Page ID #:2059



                                             1        Prior playback server systems did not generate a device-specific top level index
                                             2   file in response to a playback device’s request. Id. ¶¶ 175, 197. Before the ’720 and
                                             3   ’515 inventions, servers could not provide device-specific top level index files for a
                                             4   variety of devices without maintaining a library of unique index files, which would
                                             5   have required increased server-side processing power and memory. Id. ¶¶ 173, 195.
                                             6        The ’720 and ’515 patents solve these problems by automatically generating (or,
                                             7   on the device side, requesting and using) an improved, device-specific top level index
                                             8   file for a particular playback device based on that playback device’s capabilities, id.
                                             9   ¶¶ 174, 196, creating more efficient ABS and improving the performance of both the
                                            10   ABS server and the playback device. Id. ¶¶ 176, 183, 186 (citing ’720 at 2:24-28,
R OBINS K APLAN LLP




                                            11   6:39-43, 6:50-55, 20:15-35, 21:14-22:6), 198 (citing ’515 at Abstract, 2:21-33,
            A TTORNEYS A T L AW




                                            12   10:11-34, 12:39-13:55), 205 (citing ’515 at 2:28-33, 6:50-54, 6:62-67, 20:43-67),
                          L OS A NGELES




                                            13   207. The server does not need to store a static top level index file for every unique
                                            14   playback device, and each playback device receives an index to streams compatible
                                            15   with that specific device. Id. The FAC explicitly addresses the Court’s concern that
                                            16   the claims may not recite ordered steps for generating a device-specific top level
                                            17   index file in response to the playback device request. Id. ¶¶ 182, 185, 204 (claiming
                                            18   ordered steps). ’515 claim 16 recites the device-specific top level index file that
                                            19   improves device performance during ABS. Id. ¶ 207.
                                            20        ’792 patent. The ’792 inventions allow a playback device to execute streaming
                                            21   functions, like fast forward and seek, more quickly and easily by counterintuitively
                                            22   placing more data—an abridged index in addition to a complete index—in a digital
                                            23   video file. Id. ¶¶ 124-33, 144, 147, 150.
                                            24        When a multimedia file contains only a complete index, obtaining and parsing
                                            25   that index to navigate the file’s content is time- and resource-intensive and either
                                            26   delays playback or prevents the viewer from using desirable playback functions like
                                            27   seek and fast forward. Id. ¶¶ 125-26. The patent’s new multimedia file provides a
                                            28   dual-index structure, including an abridged index, that allows the playback device to
                                                                                             3          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 10 of 33 Page ID #:2060



                                              1   more quickly access index information and, as a result, more efficiently request, play
                                              2   back, and navigate content during streaming. Id. ¶¶ 124 (citing ’792 at Abstract, 1:20-
                                              3   21, 1:38-40, 1:48-53), 127, 128 (citing ’792 at 15:9-21, 16:26-36), 129 (citing ’792
                                              4   at 48:21-49:42), 130-133 (citing file history). The new file improves playback
                                              5   features like trick play and reduces delays in commencing playback. Id. ¶¶ 124, 129
                                              6   (citing ’792 at 15:10-16:36, 48:21-49:42), 131-32, 144, 147, 150. The FAC addresses
                                              7   the Court’s concern regarding the non-conventional aspects of that file and its dual-
                                              8   index structure, regardless of where in the file the second, abridged index resides. Id.
                                              9   And the FAC addresses the Court’s concern that the initial complaint had not
                                            10    incorporated those aspects of the intrinsic record that show that the ’792 invention is
R OBINS K APLAN LLP




                                            11    a new multimedia file. See id. ¶¶ 124-25, 127-29, 144, 147, 150.
            A TTORNEYS A T L AW




                                            12         ’673 patent. The ’673 inventions secure video streams while making streaming
                          L OS A NGELES




                                            13    faster and more efficient. The inventions teach encrypting less video data and
                                            14    synchronizing the partially encrypted data with decryption information, making it
                                            15    easier to decrypt and decode. Id. ¶¶ 84-95, 99, 102, 105, 108. Decoding a digital
                                            16    video stream is “very computationally intensive.” Id. ¶ 87 (quoting ’673 at 1:63-2:9).
                                            17    Further, digital video streams are encrypted to secure the content, which requires a
                                            18    playback device to decrypt the stream, adding to the computational overhead. Id.
                                            19    ¶¶ 88 (quoting ’673 at 3:34-51), 89, 90. Some frames contain more data than others
                                            20    yet need to be decrypted and decoded at the same speed and quality. Id. ¶ 89. “As a
                                            21    consequence, adequate processing power needs to be provided to ensure that even
                                            22    the largest frames expected to be received may be successfully decrypted and
                                            23    decoded.” Id. (quoting ’673 at 3:34-51). Thus, “a need exist[ed] for an adequately
                                            24    secure technique for bounding the resources consumed during decryption, thereby
                                            25    reducing peak processing requirements.” Id. ¶ 90 (quoting ’673 at 3:49-51).
                                            26         The ’673 patent provides a technical solution: new stream formats that include
                                            27    partially encrypted video data and also decryption information synchronized with the
                                            28    encrypted content, to adequately secure the content while limiting the resources
                                                                                             4          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 11 of 33 Page ID #:2061



                                              1   consumed during decryption. Id. ¶¶ 85 (citing ’673 at 1:14-20), 90, 91 (citing ’673 at
                                              2   3:39-51), 92, 99, 102, 105, 108. By encrypting only a portion of the video stream or
                                              3   a portion of a frame, the new stream structure reduces the computing resources
                                              4   required for encoding, encrypting, decrypting, and decoding, as FIG. 10 depicts. Id.
                                              5   ¶ 95 (citing ’673 at 9:34-10:34, FIG. 10). In addition, synchronized decryption
                                              6   information makes decryption less computationally intensive and reduces errors that
                                              7   could be caused by a lack of synchronization. Id. ¶¶ 93 (citing ’673 at 3:55-4:42,
                                              8   5:25-32, 6:39-10:17), 95. Prior video data structures did not do this. Id. ¶ 94. Thus,
                                              9   “[t]he bounded encryption approach of the invention requires substantially less peak
                                            10    processing power . . . during the decryption process than would otherwise be required
R OBINS K APLAN LLP




                                            11    using standard encryption techniques.” Id. (quoting ’673 at 10:18-34). The FAC
            A TTORNEYS A T L AW




                                            12    explicitly clarifies, in response to the Court’s concerns, that partial encryption—be it
                          L OS A NGELES




                                            13    partial frame or some but not all frames—with synchronized decryption information
                                            14    provides the technical solution. See, e.g., id. ¶¶ 84, 93-95.
                                            15         ’588 patent. The ’588 inventions improve ABS playback performance while
                                            16    keeping content secure. The inventions integrate common encryption information
                                            17    into multiple video streams and communicate that information using top level index
                                            18    files and container index files that the playback device uses to switch among streams.
                                            19    Id. ¶¶ 224-28, 232, 235. The inventions reduce the complexity of the cryptographic
                                            20    information needed to ensure content security for alternative video streams, so that
                                            21    an ABS user experiences fewer stalls, delays, or errors caused by processing the
                                            22    cryptographic information. Id. ¶¶ 224-25, 228, 232, 235 (citing ’588 at Abstract,
                                            23    2:66-3:30, 8:37-61, 9:65-10:31).
                                            24         Before the ’588 inventions, each stream used unique cryptographic information
                                            25    for authorizing secure playback. Id. ¶ 225 (citing ’588 at 8:37-61, 9:65-10:31).
                                            26    Storing and processing cryptographic information for each stream requires more
                                            27    computing resources, increases the capability demands on the playback device, and
                                            28    may cause stalls or delays when switching among streams with different bitrates. Id.
                                                                                             5          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 12 of 33 Page ID #:2062



                                              1          The ’588 inventions provide a technical solution: a new index file structure and
                                              2   encrypted data structure to reduce the computer memory and other resources needed
                                              3   to process cryptographic information during ABS. Id. ¶ 224. The new structure
                                              4   includes alternative video streams encrypted using a set of common keys, partially
                                              5   encrypted video frames, a top level index identifying those streams, and a container
                                              6   index containing byte ranges for portions of a stream. Id. ¶¶ 226-27 (citing ’588 at
                                              7   Abstract, 2:66-3:30, 8:37-61, 9:65-10:31). The inventions allow playback devices to
                                              8   switch among alternative streams during ABS and to decrypt those streams without
                                              9   the computationally intensive processes of obtaining and processing additional
                                            10    cryptographic information. Id. ¶ 228 (citing ’588 at 8:55-61, 10:22-31). The FAC
R OBINS K APLAN LLP




                                            11    clarifies that combining partial frame encryption with common encryption keys
            A TTORNEYS A T L AW




                                            12    provides the inventive solution. See, e.g., id. ¶¶ 231-32, 235.
                          L OS A NGELES




                                            13           Eligibility examined during prosecution. During prosecution of the ’720,
                                            14    ’515, ’792, and ’588 patents, the examiner rejected pending claims under § 101. Id.
                                            15    ¶¶ 142, 181, 203, 230. Each time, the applicant overcame the rejection by amending
                                            16    the rejected claims, allowing the claims to issue as patent eligible. Id.1
                                            17                                         ARGUMENT
                                            18    I.     Legal standards: Netflix misapplies the law.
                                            19           A.    A Rule 12(b)(6) motion challenging patent eligibility fails unless
                                                               undisputed facts clearly require a holding of ineligibility.
                                            20
                                                         Netflix contends that DivX must plead eligibility. That is not the law. A patent
                                            21
                                                  is presumed eligible. 35 U.S.C. § 282(a); Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d
                                            22
                                                  1306, 1319 (Fed. Cir. 2019) (validity presumption includes § 101 eligibility). Thus,
                                            23
                                                  ineligibility is an affirmative defense that requires clear and convincing proof. 35
                                            24
                                                  U.S.C. § 282(b); Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95, 100 (2011).
                                            25
                                                         “For a complaint to be dismissed because the allegations give rise to an
                                            26
                                            27
                                                  1
                                            28        The ’720, ’515, and ’588 patents also issued after the Alice decision.
                                                                                              6          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 13 of 33 Page ID #:2063



                                              1   affirmative defense[,] the defense clearly must appear on the face of the pleading.”
                                              2   McCalden v. Cal. Library Ass’n, 955 F.2d 1214, 1219 (9th Cir. 1992). Under Rule
                                              3   12(b)(6), the Court must “limit [its] review to the complaint, accept the complaint’s
                                              4   well-pleaded factual allegations as true, and construe all inferences in the plaintiff’s
                                              5   favor.” Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 864 (9th Cir.
                                              6   2016). The Court does not evaluate the “plausibility” of pleaded facts. See Bell Atl.
                                              7   Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (explaining that the Court judges the
                                              8   plausibility of entitlement to relief, not the plausibility of any particular pleaded fact).
                                              9        Thus, the complaint survives unless the movant satisfies two requirements;
                                            10    Netflix satisfies neither. First, “patent eligibility can be determined at the Rule
R OBINS K APLAN LLP




                                            11    12(b)(6) stage . . . only when there are no factual allegations that, taken as true,
            A TTORNEYS A T L AW




                                            12    prevent resolving the eligibility question as a matter of law”—if the complaint pleads
                          L OS A NGELES




                                            13    facts that undermine the defense, the complaint survives. Aatrix Software, Inc. v.
                                            14    Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018). “[S]pecific
                                            15    factual allegations that aspects of the claims are inventive” preclude dismissal.
                                            16    Cellspin, 927 F.3d at 1317. As do “concrete allegations regarding the claimed
                                            17    combination’s improvement to the functioning of the computer.” Aatrix, 882 F.3d at
                                            18    1128. Second, the Court may adjudicate eligibility only “where the undisputed facts
                                            19    . . . require a holding of ineligibility”—the complaint must prove the defense. Ancora
                                            20    Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1347 (Fed. Cir. 2018) (emphases
                                            21    added); see also Durnford v. MusclePharm Corp., 907 F.3d 595, 603 n.8 (9th Cir.
                                            22    2018) (“Only when the plaintiff pleads itself out of court—that is, admits all the
                                            23    ingredients of an impenetrable defense—may a complaint that otherwise states a
                                            24    claim be dismissed under Rule 12(b)(6).”).
                                            25         B.    Netflix misapplies the Alice framework.
                                            26         The Court previously discussed the two-step test for evaluating patent eligibility
                                            27    under Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014). Dkt. 59 at 9-11.
                                            28    Here, DivX addresses aspects of that test that Netflix misapplies in its motion.
                                                                                               7          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                               DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 14 of 33 Page ID #:2064



                                              1               1.   Improvements to computer functionality are patent eligible.
                                              2          The Federal Circuit has held that claims reciting improvements to computer
                                              3   functionality either were not directed to an abstract idea at Alice step one or were not
                                              4   well-understood, routine, and conventional2 at step two. For example, improved
                                              5   database functionality was not abstract at step one. Enfish, LLC v. Microsoft Corp.,
                                              6   822 F.3d 1327, 1335-39 (Fed. Cir. 2016). A method for using an improved computer
                                              7   file was not abstract at step one. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299,
                                              8   1303-06 (Fed. Cir. 2018). An improved internet content-filtering system precluded
                                              9   Rule 12(b)(6) dismissal at step two. BASCOM Global Internet Servs., Inc. v. AT&T
                                            10    Mobility LLC, 827 F.3d 1341, 1349-52 (Fed. Cir. 2016). As did “an improvement in
R OBINS K APLAN LLP




                                            11    the importation of data from third-party software applications.” Aatrix, 882 F.3d at
            A TTORNEYS A T L AW




                                            12    1129-30. Netflix ignores these cases that provide the proper framework for analyzing
                          L OS A NGELES




                                            13    DivX’s claims, which recite technology-based video streaming solutions.
                                            14                2.   Netflix has the burden to establish representative claims.
                                            15           Ineligibility, “like other grounds of invalidity, must be analyzed on a claim-by-
                                            16    claim basis.” MeadWestVaco Corp. v. Rexam Beauty & Closures, Inc., 731 F.3d
                                            17    1258, 1264 (Fed. Cir. 2013); see also 35 U.S.C. § 282(a). Netflix bears the burden of
                                            18    proving that each challenged claim is ineligible. Netflix therefore must establish a
                                            19    basis for representativeness. See PPS Data, LLC v. Jack Henry & Assocs., No. 2:18-
                                            20    cv-00007-JRG, Opinion and Order at 6 (E.D. Tex. Sept. 6, 2019) (attached as Ex. 1)
                                            21    (“The initial burden of persuasion rests on the defendant to identify a rationale for
                                            22    treating a given claim or claims as representative of other asserted claims.”). DivX
                                            23    bears no burden to demonstrate non-representativeness.
                                            24           Here, Netflix offers nothing to prove representativeness and attempts to excuse
                                            25    its burden by arguing that DivX did not previously dispute representativeness.
                                            26    Dkt. 61 at 3. But DivX did not concede, and does not agree, that any claim properly
                                            27
                                                  2
                                            28        DivX abbreviates this phrase as “well-understood” going forward.
                                                                                              8          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 15 of 33 Page ID #:2065



                                              1   represents any other. Because Netflix makes no prima facie case for
                                              2   representativeness in support of this motion, it offers no basis to find ineligible any
                                              3   claim that it did not expressly address in its motion.
                                              4        In its order, the Court “deem[ed] Plaintiff to have waived any argument to the
                                              5   contrary” as to representative claims. Dkt. 59 at 15. But the initial complaint and
                                              6   Netflix’s motion addressing that complaint are now moot and “treated . . . as non-
                                              7   existent.” See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.
                                              8   2015). “The amended complaint is a new complaint, entitling the plaintiff to
                                              9   judgment on the complaint’s own merits; we do not ask whether the plaintiff is
                                            10    ‘precluded’ or ‘barred’ by the prior ruling. . . . The district court is not . . . bound by
R OBINS K APLAN LLP




                                            11    any law of the case.” Askins v. U.S. Dep’t of Homeland Sec., 899 F.3d 1035, 1043
            A TTORNEYS A T L AW




                                            12    (9th Cir. 2018) (emphasis added). Indeed, under this Court’s local rules, DivX has
                          L OS A NGELES




                                            13    the opportunity to respond to the arguments in the new motion, directed to the new
                                            14    pleading. See L.R. 7-9 (opposition must contain “a statement of all the reasons in
                                            15    opposition [to the motion]”). DivX cannot have waived responses to a new motion
                                            16    addressing a pleading that did not yet exist when DivX filed its prior opposition.
                                            17               3.   The specification informs the eligibility analysis at both steps.
                                            18         Netflix misapplies the law by asking the Court to ignore the specifications
                                            19    where they describe the claimed inventions’ technical benefits. See, e.g., Dkt. 61 at
                                            20    1, 10 n.6, 14-15. At step one, the Court considers each claim in view of the
                                            21    specification, which can confirm that a claim is not abstract by teaching that “benefits
                                            22    flow from” the claimed combination. See Enfish, 822 F.3d at 1333-37. Similarly, at
                                            23    step two, the specification’s description of “benefits that improve computer
                                            24    functionality” indicates that a claimed combination is not well-understood and
                                            25    instead provides an inventive concept. See Berkheimer v. HP Inc., 881 F.3d 1360,
                                            26    1369-70 (Fed. Cir. 2018). DivX’s citations to the specifications tie the benefits to the
                                            27    claim language, requiring consideration of those benefits under both steps.
                                            28         Elsewhere, Netflix relies on the specifications, asserting that they demonstrate
                                                                                              9          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 16 of 33 Page ID #:2066



                                              1   that claim elements were well-understood. In reality, the specifications simply
                                              2   provide context for the inventions. A specification cannot establish that a particular
                                              3   element or combination was well-understood unless it clearly states as much—to
                                              4   identify an element as recognized in the prior art is not enough. Id. at 1369 (“The
                                              5   mere fact that something is disclosed in a piece of prior art, for example, does not
                                              6   mean it was well-understood, routine, and conventional.”).
                                              7   II.   The ’720 and ’515 claims are patent eligible.
                                              8         A.   Step 1: The ’720 and ’515 claims are directed to patent eligible
                                                             improvements to top level index files used in ABS systems.
                                              9
                                                        The ’720 and ’515 claims are directed to a device-specific top level index file,
                                            10
                                                  and how to generate and use it, that improves the functionality of ABS systems.
R OBINS K APLAN LLP




                                            11
                                                  Dkt. 60 ¶¶ 168, 189. All claims relate to this particular kind of index file that enables
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                                  a playback device to switch among streams depending on streaming conditions
                                            13
                                                  during ABS, and not “indexing” generally. See ’720 claims 1-18, ’515 claims 1-21;
                                            14
                                                  see also ’720 at 2:24-28, 6:39-45, 7:29-42, 9:20-48, 10:18-22, 12:20-13:24, ’515 at
                                            15
                                                  2:28-33, 6:50-57, 7:43-56, 9:35-63, 10:34-38, 12:39-13:55 (Dkt. 60 ¶¶ 170-72, 175-
                                            16
                                                  76, 192-94, 197-98). Thus, the claims are directed to streaming technology
                                            17
                                                  improvements, not merely “creating and using an index.”
                                            18
                                                        For example, ’720 claim 1 and ’515 claim 1 recite how to generate a device-
                                            19
                                                  specific top level index file in response to particular information that a playback
                                            20
                                                  device provides. ’720 at 20:15-35, ’515 at 20:43-67. The claimed steps show that the
                                            21
                                                  device-specific top level index file is generated in response to a playback device
                                            22
                                                  request; each step following receiving the request refers back to “the” output of a
                                            23
                                                  prior step. 3 Id.; see also Dkt. 60 ¶¶ 182, 204. The specification consistently refers to
                                            24
                                            25
                                            26    3
                                                   If Netflix argues that the claims do not require performing these steps in order, the
                                            27    Court should defer a ruling on ineligibility until after claim construction.
                                            28
                                                                                             10         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 17 of 33 Page ID #:2067



                                              1   the claimed methods as “automatically generating top level index files.”4 See ’720 at
                                              2   Title, Abstract, 1:15-19, 2:15-28, 6:12-18, 6:28-32, 7:15-42, 7:55-8:3, 10:61-12:19,
                                              3   12:20-13:34, 19:32-62 (Dkt. 60 ¶¶ 182, 204). ’515 claim 16 recites a playback device
                                              4   configured to request and use a device-specific top level index file providing
                                              5   locations and bitrates for the alternative streams. ’515 at 22:4-27 (Dkt. 60 ¶ 207).
                                              6        The specification confirms that the device-specific top level index file improves
                                              7   ABS functionality by conserving server-side and device-side resources and ensuring
                                              8   that the device requests streams compatible with its computing capabilities. See, e.g.,
                                              9   ’720 at 2:24-28, 6:39-43, 6:50-55, 9:63-10:17, 12:20-13:24 (Dkt. 60 ¶¶ 174-76, 183,
                                            10    186). The ’720 and ’515 claims, in view of the specification, therefore are directed
R OBINS K APLAN LLP




                                            11    to patent eligible improvements to ABS systems. See Finjan, 879 F.3d at 1305;
            A TTORNEYS A T L AW




                                            12    Enfish, 822 F.3d at 1339; Universal Elecs., Inc. v. Roku, Inc., 2019 U.S. Dist. LEXIS
                          L OS A NGELES




                                            13    74623, at *19-21 (C.D. Cal. Mar. 5, 2019) (finding eligible a claim that “represents
                                            14    a more efficient, and thus improved, method of appliance control functionality”).
                                            15         Netflix mischaracterizes the ’720 and ’515 claims to suggest that they recite
                                            16    only indexing, without acknowledging the claims’ context. 5 The claims do not recite
                                            17    only generic computer functions or database indexes; they recite an improved file (a
                                            18    device-specific top level index file), how to generate that file in response to a
                                            19    playback device request, and how to request and use that file. ’720 claims 1-18, ’515
                                            20    claims 1-21. The top level index file is not an index of product identifiers and
                                            21    associated device capabilities, as Netflix contends—it is a device-specific file
                                            22    “describing each asset in the filtered list of assets.” ’720 at 20:15-35. Further, Netflix
                                            23
                                            24    4
                                                    The claims do not recite “automatically” as in automating a task by using a
                                            25    computer. Thus, Data Engine does not inform the analysis here. Dkt. 61 at 9 (citing
                                                  Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1013 (Fed. Cir. 2018)).
                                            26    5
                                                    Netflix’s description of “the claims at such a high level of abstraction and untethered
                                            27    from the language of the claims all but ensures that the exceptions to § 101 swallow
                                            28    the rule.” Enfish, 822 F.3d at 1337.
                                                                                             11          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 18 of 33 Page ID #:2068



                                              1   argues facts, asserting that “there [is] no new type of file,” Dkt. 61 at 7-8, creating
                                              2   fact or claim construction disputes unsuitable for resolution under Rule 12(b)(6).
                                              3        Netflix does not identify any Federal Circuit opinion holding that claims drawn
                                              4   to a particular type of file are abstract, and DivX knows of none. Erie Indemnity is
                                              5   not that case. There, the claims recited searching any database for any information
                                              6   and creating and using a generic database index. Intellectual Ventures I LLC v. Erie
                                              7   Indem. Co., 850 F.3d 1315, 1326-27 (Fed. Cir. 2017) (claiming “[a] method for
                                              8   searching a database of information”). The claims were not “focused on how usage
                                              9   of the XML tags alters the database in a way that leads to an improvement in the
                                            10    technology of computer databases.” Id. at 1328. The claims discussed in Glasswall,
R OBINS K APLAN LLP




                                            11    Symantec, and Datatrak also were not drawn to a particular file (claiming “filtering”
            A TTORNEYS A T L AW




                                            12    or “parsing” any electronic data, filtering generic “data files,” and “data organization
                          L OS A NGELES




                                            13    and retrieval from multiple data sources and data source types,” respectively).6
                                            14    Netflix’s auto parts store analogy is also drawn to a generic database index, and thus
                                            15    it, too, is not relevant to the claimed device-specific top level index file for ABS. 7
                                            16         B.   Step 2: The FAC pleads facts demonstrating an inventive concept.
                                            17         The FAC pleads facts demonstrating that the ’720 and ’515 claims recite an
                                            18
                                                  6
                                            19      Glasswall Sols., Ltd. v. Clearswift Ltd., 754 F. App’x 996 (Fed. Cir. 2018);
                                                  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313 (Fed. Cir. 2016);
                                            20    Datatrak Int’l, Inc. v. Medidata Sols., Inc., 2015 U.S. Dist. LEXIS 151039, at *14
                                            21    (N.D. Ohio Nov. 6, 2015).
                                                  7
                                            22      Netflix also incorrectly asserts that DivX’s claims recite ABS as a “field of use.”
                                                  Dkt. 61 at 8 n.4. A “field of use” limitation merely recites an environment for the
                                            23    claim without any application. See Parker v. Flook, 437 U.S. 584, 596-97 (1978)
                                            24    (reciting “in a process comprising the catalytic chemical conversion of
                                                  hydrocarbons” with no further detail). In contrast, DivX’s claims recite how to
                                            25    perform ABS with new files and processes; they do not simply say “do this in ABS.”
                                            26    See Cellspin, 927 F.3d at 1319 (distinguishing field of use limitations from claims
                                                  reciting how to “use an environment—a computer, a mobile phone, etc.—to do
                                            27    significantly more than simply carry out an abstract idea”).
                                            28
                                                                                             12          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 19 of 33 Page ID #:2069



                                              1   inventive concept beyond mere indexing: a device-specific top level index file that
                                              2   improves ABS by conserving resources and improving playback. 8 Dkt. 60 ¶¶ 168-
                                              3   76, 183, 186, 189-98, 205, 207. For example, ’720 claim 1 and ’515 claim 1 recite
                                              4   how to generate a device-specific top level index file in response to a playback device
                                              5   request   including   particularized   device   information,    including   a   device
                                              6   capability(ies). Id. ¶¶ 177, 182-83, 204-05. Generating the device-specific file in
                                              7   response to a request conserves server- and device-side resources during ABS while
                                              8   making compatible streams available for improved playback. Id. ¶¶ 168-76, 183,
                                              9   189-98, 205. ’515 claim 16 recites how a playback device requests and uses the
                                            10    device-specific top level index file—specifically, a file identifying “locations and
R OBINS K APLAN LLP




                                            11    bitrates” for alternative streams that are “accessible to the playback device.” Id.
            A TTORNEYS A T L AW




                                            12    ¶ 207. This improves ABS playback because “[t]he playback device need not parse
                          L OS A NGELES




                                            13    through a larger top level index file that contains streams that the device cannot or
                                            14    does not want to play back.” Id.
                                            15         In light of the FAC’s well-pleaded facts, the Court “[can]not conclude at the
                                            16    Rule 12(b)(6) stage that the claimed elements were well-understood, routine, and
                                            17    conventional.” Aatrix, 882 F.3d at 1129. Even setting aside DivX’s well-pleaded
                                            18    facts, Netflix has not carried its Rule 12(b)(6) burden to show that the FAC requires
                                            19    a holding of ineligibility. Ancora, 908 F.3d at 1347.
                                            20         For example, Netflix does not cite anything from the FAC or patents to establish
                                            21    that several claim elements or combinations were well-understood, including:
                                            22    (1) retrieving or identifying a device capability(ies) based on information that the
                                            23    playback device provides (a product identifier) (’720 claim 1, ’515 claim 1);
                                            24    8
                                                    “[A]n analysis of whether there are arguably concrete improvements in the recited
                                            25    computer technology could take place under step two. . . . [U]nder step two of
                                            26    the Alice analysis, it might become clear that the specific improvements in the recited
                                                  computer technology go beyond ‘well-understood, routine, conventional activit[ies]’
                                            27    and render the invention patent-eligible.” BASCOM, 827 F.3d at 1348.
                                            28
                                                                                            13         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 20 of 33 Page ID #:2070



                                              1   (2) filtering the list of assets using the device capability(ies) (id.); (3) the ordered
                                              2   steps 9 for generating a device-specific top level index file in response to a request
                                              3   (id.); or (4) a device-specific top level index file providing locations and bitrates for
                                              4   accessible alternative streams (’515 claims 1 and 16).10
                                              5          Where Netflix engages with the claims, it disputes the FAC’s well-pleaded
                                              6   facts. 11 For example, Netflix admits that DivX pleaded that the claims recite an
                                              7   improved, device-specific top level index file. Dkt. 61 at 10-11. But Netflix argues
                                              8   that DivX is wrong and that top level index files already existed, that “top-level index
                                              9   files were already used for ABS in the same way they are used in the ’720 and ’515
                                            10    patents” and that “[s]uch routine, conventional activity cannot pass muster.” Id. First,
R OBINS K APLAN LLP




                                            11    DivX does not claim to have invented top level index files; rather, it pleaded facts
            A TTORNEYS A T L AW




                                            12    showing that it invented an improved kind of top level index file. Regardless, the
                          L OS A NGELES




                                            13    Court cannot resolve these disputes in Netflix’s favor under Rule 12. The FAC’s facts
                                            14    show the opposite, and no amount of attorney argument can prove otherwise.12
                                            15
                                                  9
                                            16        See Dkt. 60 ¶¶ 182, 185, 204 (explaining why steps occur in the order recited).
                                                  10
                                            17       Nor does Netflix consider whether the additional elements that each of the other
                                                  claims recites were well-understood. See Dkt. 60 ¶¶ 184, 187, 206, 208. For example,
                                            18    ’720 claim 2 recites “filtering the list of assets based upon at least one of a geographic
                                            19    location of the playback device, a language associated with the playback device, one
                                                  or more user preferences, and one or more requirements of a content owner.” Id.
                                            20    ¶ 184. And ’515 claim 2 recites “the request for content from the playback device
                                            21    further comprises information regarding a web browser on the playback device being
                                                  used to request the content.” Id. ¶ 206. Netflix thus has not shown that the FAC
                                            22    requires a holding of ineligibility as to all claims of both patents.
                                            23    11
                                                     Throughout its brief, Netflix contends that DivX does not dispute many facts
                                            24    allegedly favorable to Netflix. DivX has disputed and disputes now Netflix’s factual
                                                  arguments regarding what was well-understood at the time of invention, as the FAC’s
                                            25    well-pleaded facts demonstrate.
                                            26    12
                                                    Netflix also argues against the FAC’s well-pleaded facts with case law, citing Rovi
                                            27    (Dkt. 61 at 11). First, Rovi is a summary judgment opinion. Second, case law outside
                                                  the pleadings cannot establish that a particular concept is well-understood when the
                                            28
                                                                                             14          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 21 of 33 Page ID #:2071



                                              1   III. The ’792 claims are patent eligible.
                                              2        A.   Step 1: The ’792 claims are directed to patent eligible improvements
                                                            to multimedia files used in streaming.
                                              3
                                                       The ’792 claims are directed to a new multimedia file that improves a playback
                                              4
                                                  device’s ability to navigate and play back the file’s content. ’792 at Abstract, 1:20-
                                              5
                                                  21, 1:38-40, 1:48-53 (Dkt. 60 ¶ 124). The new file includes an abridged index that
                                              6
                                                  references the location of a subset of the file’s video frames. ’792 claims 1-23 (Dkt.
                                              7
                                                  60 ¶¶ 143-51). The claims are directed to more than “creating and using an index.”
                                              8
                                                       The ’792 claims recite the new, dual-index multimedia file, how to package it,
                                              9
                                                  or how to use it to enable trick play functionality. Id. For example, claim 9 recites
                                            10
                                                  how an encoder packages the dual-index multimedia file by “including the abridged
R OBINS K APLAN LLP




                                            11
                                                  index, the at least one sequence of encoded video frames, and a full index so that the
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                                  abridged index is located within the multimedia file prior to the series of encoded
                                            13
                                                  video frames, the first and second indexes enabling trick play functionality.” Id. at
                                            14
                                                  52:15-32 (Dkt. 60 ¶¶ 146-47). Claim 15 recites how a decoder uses the dual-index
                                            15
                                                  multimedia file to “locate a particular encoded video frame within the multimedia”
                                            16
                                                  and to play back “the sequence of encoded video frame starting from the located
                                            17
                                                  encoded video frame, the first and second indexes enabling trick play functionality.”
                                            18
                                                  Id. at 52:54-53:3 (Dkt. 60 ¶¶ 149-50).
                                            19
                                                       The specification confirms that the claimed inventions improve a device’s
                                            20
                                                  ability to navigate and play back a multimedia file’s content. Packaging a multimedia
                                            21
                                                  file with an abridged index in addition to a complete index streamlines processing
                                            22
                                                  associated with streaming video: “[a]ppropriate selection of the ‘data’ chunks
                                            23
                                                  referenced in the [abridged index] can enable rapid location of a specific video
                                            24
                                                  frame.” Id. at 15:19-21; see also id. at 15:10-19. The dual-index multimedia file “can
                                            25
                                            26
                                                  FAC pleads otherwise. Finally, the Rovi claims directed to “bookmarking across
                                            27    devices” are not analogous to the ’720 and ’515 claims addressing particular files.
                                            28    Netflix, Inc. v. Rovi Corp., 114 F. Supp. 3d 927, 951 (N.D. Cal. 2015).
                                                                                           15          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 22 of 33 Page ID #:2072



                                              1   enable a device to start playing and performing other functions, such as fast forward,
                                              2   rewind and scene skipping, prior to the downloading of the [complete index].” Id. at
                                              3   16:26-29; see also id. at 48:21-49:42 (explaining that the abridged index “can be used
                                              4   to skip frames either in a regular fashion (such as during fast forwarding or
                                              5   rewinding) or in an irregular fashion (such as when skipping between scenes or
                                              6   chapters)”); see also Dkt. 60 ¶¶ 128-29. The file history, too, confirms that the new,
                                              7   dual-index multimedia file is “particularly useful, e.g., for trick play applications.”
                                              8   Id. ¶ 132 (citing file history excerpt). The ’792 claims, in view of the specification,
                                              9   are directed to a new multimedia file that enables a playback device to perform
                                            10    efficient playback with fast-start and trick play functionality and are patent eligible.
R OBINS K APLAN LLP




                                            11    See Finjan, 879 F.3d at 1305; Enfish, 822 F.3d at 1339; Broadcom Corp. v. Sony
            A TTORNEYS A T L AW




                                            12    Corp., 2016 U.S. Dist. LEXIS 189457, at *12 (C.D. Cal. Oct. 5, 2016) (claims
                          L OS A NGELES




                                            13    “directed to improving digital video decoding . . . are not directed to abstract ideas”).
                                            14         Netflix tries to dismiss the claimed multimedia file by contending that “there is
                                            15    no new type of ‘file.’” Dkt. 61 at 13. That assertion is wrong. First, Netflix
                                            16    mischaracterizes the specification, which provides only that “[m]ultimedia files in
                                            17    accordance with embodiments of the present invention can be structured to be
                                            18    compliant with” the RIFF file format—it does not say that the claimed multimedia
                                            19    file was known. ’792 at 5:33-38. Second, Netflix argues facts, creating a dispute that
                                            20    the Court must resolve in DivX’s favor. At best, Netflix’s contention creates a claim
                                            21    construction issue about the claimed file not suitable for resolution at this juncture.
                                            22         Netflix also mischaracterizes the ’792 claims, again comparing the claims to
                                            23    those reciting generic database indexes. But Netflix’s comparison is conclusory and
                                            24    reductive: it states only that the ’792 claims and generic database index claims “all
                                            25    associate a specific piece of data with one or more characteristics of that data.”
                                            26    Dkt. 61 at 13. But on their face, the ’792 claims recite more: a new, dual-index
                                            27    multimedia file, how to package that multimedia file, and how to use that multimedia
                                            28    file to enable trick play functionality. Supra at 3-4, 15-16. Again, Netflix identifies
                                                                                             16         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 23 of 33 Page ID #:2073



                                              1   no Federal Circuit opinion holding that claims limited to a particular type of computer
                                              2   file are abstract. Both Erie and Datatrak, supra at 12, consider only generic database
                                              3   indexes, or organizing and sorting any data, untethered to particular files, a particular
                                              4   context, or particular computing improvements like those recited in the ’792 claims.
                                              5        B.   Step 2: The FAC pleads facts demonstrating an inventive concept.
                                              6        The FAC pleads facts demonstrating that the ’792 claims contain an inventive
                                              7   concept beyond merely creating and using an index: a new, dual-index multimedia
                                              8   file that improves streaming systems by facilitating faster and more efficient
                                              9   navigation and playback.13 Dkt. 60 ¶¶ 124-33, 144, 147, 150. Prior multimedia files
                                            10    did not contain a second, abridged index, and to provide the second index was
R OBINS K APLAN LLP




                                            11    counterintuitive. Id. ¶¶ 132-41. With the invention, the playback device can request
            A TTORNEYS A T L AW




                                            12    the smaller index and navigate it more easily, improving performance of trick play
                          L OS A NGELES




                                            13    functionality and fast-start playback. Id. ¶¶ 144, 147, 150. Packaging the file so that
                                            14    the abridged index precedes the video content makes it even easier for a playback
                                            15    device to locate the abridged index to navigate the file’s content. Id. ¶ 147. The FAC
                                            16    thus addresses the Court’s concern on this point, Dkt. 59 at 19, and these facts
                                            17    preclude dismissal. Aatrix, 882 F.3d at 1129.
                                            18         In addition, Netflix has not established that undisputed facts require dismissal.
                                            19    Ancora, 908 F.3d at 1347. For example, Netflix does not cite anything from the FAC
                                            20    or patent to establish that several claim elements or combinations were well-
                                            21    understood, including: (1) the dual-index multimedia file (all claims); (2) encoding
                                            22    and packaging a multimedia file with a second, abridged index referencing a subset
                                            23    of encoded video frames (all claims); (3) packaging the file so that the second,
                                            24    abridged index precedes the encoded video frames (at least claims 1 and 9); or (4)
                                            25    using a second, abridged index to improve trick play functionality (all claims). Cf.
                                            26    13
                                                   The ’792 claims do not recite “streaming video” as a “field of use” limitation, as
                                            27    Netflix asserts. Dkt. 61 at 14. They recite a multimedia file with a specific structure.
                                            28
                                                                                             17         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 24 of 33 Page ID #:2074



                                              1   Dkt. 61 at 14 (asserting, without support from either the FAC or the patent, that trick
                                              2   play functionality “was a well-understood, routine, and conventional activity”).14
                                              3        When it does attempt to address particular claim elements, Netflix offers
                                              4   attorney argument as fact. In addition to arguing that trick play functionality was
                                              5   well-understood, without support,15 it asserts “[n]or can the placement of the
                                              6   abridged index before the encoded video frames provide an inventive step,” id. at 15,
                                              7   with no support and in conflict with the FAC. See Dkt. 60 ¶¶ 128-42, 147. Netflix
                                              8   further asserts that such placement is “a well-understood design choice,” again
                                              9   without citation. Dkt. 61 at 15. The Court cannot resolve these disputes under Rule
                                            10    12(b)(6), and for Netflix to argue otherwise demonstrates that it misunderstands its
R OBINS K APLAN LLP




                                            11    burden. Netflix asks the Court to dismiss DivX’s complaint without undisputed facts
            A TTORNEYS A T L AW




                                            12    to justify the holding, and its motion should be denied.
                          L OS A NGELES




                                            13    IV. The ’673 claims are patent eligible.
                                            14         A.   Step 1: The ’673 claims are directed to patent eligible improvements
                                                            to encrypted data structures used in streaming.
                                            15
                                                       The ’673 claims are directed to a new structure of encrypted video data,
                                            16
                                                  including partial encryption of the video stream and frame decryption information
                                            17
                                                  synchronized with the encrypted video frames, that improves the security and
                                            18
                                                  performance of video streaming. ’673 at FIG. 9, 9:23-10:17 (Dkt. 60 ¶ 84). Thus, the
                                            19
                                                  claims are not broadly directed to mere “encrypting and decrypting.”
                                            20
                                                       For example, ’673 claim 1 recites how to produce the improved encrypted data
                                            21
                                                  structure, including generating, storing, and using a frame encryption key; encrypting
                                            22
                                                  14
                                            23       Nor does Netflix consider whether the additional elements that each of the other
                                                  claims recites were well-understood. See Dkt. 60 ¶¶ 145, 148, 151. For example,
                                            24    claim 22 recites “the processor is configured to locate and playback the sequence of
                                            25    encoded video frame without receiving the complete index.” Id. ¶ 151.
                                                  15
                                            26      Trick play functionality, in this context of digital video streaming (as opposed to
                                                  analog fast forward/rewind functions) was not well-understood. See Dkt. 60 ¶¶ 144,
                                            27    147, 150; supra at 15-16. Netflix’s arguments to the contrary are factual disputes.
                                            28
                                                                                            18         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 25 of 33 Page ID #:2075



                                              1   selected frames; 16 generating frame decryption information necessary to decrypt the
                                              2   encrypted frames; and assembling the video stream so that the “frame decryption
                                              3   information is synchronized with said set of encrypted frames.” 17 Id. at 11:39-60.
                                              4   Claim 14 recites how to decrypt the improved data structure that “contain[s]
                                              5   encrypted frames and unencrypted frames,” and in which “frame decryption
                                              6   information is synchronized with said set of encrypted frames . . . and distinguishes
                                              7   said encrypted frames from said unencrypted frames.” Id. at 12:47-64.
                                              8        The specification confirms that the claimed encrypted data structure improves
                                              9   streaming. Decoding a digital video stream on a playback device is “very
                                            10    computationally intensive.” Id. at 1:63-2:9. Decryption adds to the computational
R OBINS K APLAN LLP




                                            11    overhead and associated expense. Id. at 3:34-51. “As a consequence, adequate
            A TTORNEYS A T L AW




                                            12    processing power needs to be provided to ensure that even the largest frames
                          L OS A NGELES




                                            13    expected to be received may be successfully decrypted and decoded.” Id. at 3:42-45.
                                            14    The ’673 claims address the need “for an adequately secure technique for bounding
                                            15    the resources consumed during decryption thereby reducing peak processing
                                            16    requirements.” Id. at 3:49-51. The new data structure, including frame decryption
                                            17    information synchronized with the encrypted frames, reduces the computing
                                            18    resources required for encoding, encrypting, decrypting, and decoding the data. Id.
                                            19    at 3:55-4:42, 5:25-32, 6:39-10:17, FIGS. 6, 7, 8, 9, 10 (describing new, claimed
                                            20    processes for creating, decrypting, and decoding new synchronized structure). The
                                            21    ’673 claims, in view of the specification, therefore are directed to an improved,
                                            22    protected, synchronized data structure, and are patent eligible. See Ancora, 908 F.3d
                                            23
                                            24    16
                                                     Whether each individual claim allows for full-frame or requires partial-frame
                                            25    encryption does not change the fact that the claim as a whole is directed to a patent
                                                  eligible data structure that improves streaming security and performance.
                                            26    Dkt. 60 ¶¶ 84-95, 99, 102, 105, 108.
                                            27    17
                                                    Synchronization in the ’673 claims refers to a particular data structure, unlike the
                                            28    generic synchronization function in TrackTime, which Netflix cites. Dkt. 61 at 21.
                                                                                           19          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 26 of 33 Page ID #:2076



                                              1   at 1348-49 (finding claims directed to improving program security eligible because
                                              2   they improved computer functionality through a specific technique).
                                              3        Netflix mischaracterizes the ’673 claims. It ignores the context that the claim
                                              4   language provides, assumes that encryption and decryption are per se abstract, and
                                              5   offers circular reasoning to defend its positions. Dkt. 61 at 16 (asserting that “the
                                              6   asserted claims recite an abstract idea because they are directed to that abstract
                                              7   concept”). Claims reciting an encryption or decryption step are not per se directed to
                                              8   abstract ideas. See, e.g., Ancora, 908 F.3d at 1348 (upholding computer security
                                              9   invention involving encryption). The ’673 claims recite more than encryption and
                                            10    decryption: as discussed, they recite an improved data structure and how to use it.
R OBINS K APLAN LLP




                                            11         Netflix does not cite any Federal Circuit opinion holding that claims limited to
            A TTORNEYS A T L AW




                                            12    a particular encrypted data structure are abstract. Personalized Media and Digital
                          L OS A NGELES




                                            13    Media Technologies addressed claims that recited only encrypting and decrypting,
                                            14    untethered to a specific data structure. Personalized Media Commc’ns, LLC v.
                                            15    Amazon.com, Inc., 161 F. Supp. 3d 325, 332-34 (D. Del. 2015); Digital Media Techs.,
                                            16    Inc. v. Amazon.com, Inc., 2017 U.S. Dist. LEXIS 190934, at *5-6, 13 (N.D. Fla. July
                                            17    3, 2017). Bridge & Post addressed a claim relating to targeted advertising that recited
                                            18    only functional language, again untethered to a specific file or structure. Bridge &
                                            19    Post, Inc. v. Verizon Commc’ns, Inc., 319 F. Supp. 3d 818, 822-23 (E.D. Va. 2018).
                                            20         Further, Netflix improperly imports its own facts into the record and
                                            21    misrepresents the specification, suggesting that it describes the claimed data structure
                                            22    as “familiar to those skilled in the art.” Dkt. 61 at 18. This is incorrect, and a product
                                            23    of selectively quoting from the specification while ignoring context. The
                                            24    specification actually provides that certain components of an unencrypted video
                                            25    stream “are familiar to those skilled in the art,”18 juxtaposing that unencrypted
                                            26    18
                                                    The complete quotation reads: “The succeeding portions of first frame 904 consist
                                            27    of video object plane 916 and macroblock 918, the contents of which are familiar to
                                            28    those skilled in the art.” ’673 at 9:15-18.
                                                                                             20          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                              DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 27 of 33 Page ID #:2077



                                              1   structure against the invention. It then describes that the inventive structure includes
                                              2   decryption information synchronized with encrypted frames, which Netflix ignores.
                                              3   ’673 at 9:40-10:17, FIG. 9. This example highlights the reason that Rule 12(b)(6)
                                              4   does not allow adjudication of fact-intensive inquiries where the parties dispute many
                                              5   issues without a developed record, including expert testimony instead of bare
                                              6   attorney argument. Netflix’s argument depends on its interpretation of factual issues
                                              7   that cannot be resolved in its favor under Rule 12(b)(6).
                                              8        B.   Step 2: The FAC pleads facts demonstrating an inventive concept.
                                              9        The FAC pleads facts demonstrating that the ’673 claims recite an inventive
                                            10    concept beyond mere encryption and decryption: a partially encrypted, synchronized
R OBINS K APLAN LLP




                                            11    video data structure that improves computer systems by making streaming faster and
            A TTORNEYS A T L AW




                                            12    more efficient while providing content security. Dkt. 60 ¶¶ 84-95, 99, 102, 105, 108.
                          L OS A NGELES




                                            13    “Prior video data structures did not include frame decryption information
                                            14    synchronized in the data with encrypted frames in a video stream that includes both
                                            15    encrypted and unencrypted frames.” Id. ¶ 94. The inventive structure “requires
                                            16    substantially less peak processing power . . . during the decryption process than
                                            17    would otherwise be required using standard encryption techniques.” Id. (citing ’673
                                            18    at 10:18-34, FIG. 10); see also id. ¶ 95. Synchronization “mak[es] it easier to decrypt
                                            19    encrypted frames because the frame decryption information is synchronized with the
                                            20    encrypted frames in the stream, which also reduces decryption errors where some
                                            21    frames are at least partially encrypted and at least some frames are not encrypted.”
                                            22    Id. ¶ 99; see also id. ¶¶ 102 (claim 14), 105 (claim 21), 108 (claim 29). These facts
                                            23    preclude dismissal. Aatrix, 882 F.3d at 1129.
                                            24         Further, Netflix has not identified undisputed facts that require dismissal.
                                            25    Ancora, 908 F.3d at 1347. For example, Netflix does not cite anything from the patent
                                            26    to establish that at least these claim elements were well-understood: (1) a video
                                            27    stream structured to synchronize the frame decryption information with the encrypted
                                            28    frames; (2) the claimed combination of steps for producing the synchronized
                                                                                            21          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 28 of 33 Page ID #:2078



                                              1   structure; or (3) the claimed combination of steps for decrypting the synchronized
                                              2   structure. 19 Netflix again improperly relies on “facts” from case law and DivX’s
                                              3   purported failures to dispute Netflix’s arguments, instead of identifying proof of its
                                              4   affirmative defense from DivX’s pleading. And rather than accept DivX’s factual
                                              5   allegations as true, Netflix argues against them. See Dkt. 61 at 21 (arguing, without
                                              6   support, what is “possible” or “makes sense”). Netflix’s unsupported arguments, at
                                              7   most, create disputed issues of fact. 20
                                              8   V.   The ’588 claims are patent eligible.
                                              9        A.    Step 1: The ’588 claims are directed to security and performance
                                                             improvements for ABS computer systems.
                                            10
                                                       The ’588 claims are directed to methods and systems for performing secure
R OBINS K APLAN LLP




                                            11
                                                  ABS using alternative streams assembled using partial-frame encryption and
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                                  common encryption keys, which improves the performance of the ABS computer
                                            13
                                                  system while maintaining content security. Dkt. 60 ¶¶ 224-28, 231-36. The claims
                                            14
                                                  relate to a digital video file structure—namely, a stream with partially encrypted
                                            15
                                                  video frames encrypted using a common set of keys. That new structure provides for
                                            16
                                                  improved secure ABS, not merely “decryption using a common key.”
                                            17
                                                       The ’588 claims recite particular kinds of files, encryption/decryption schemes,
                                            18
                                                  and ABS techniques. The specific files include a “top level index file,” a “container
                                            19
                                                  index,” and a “stream of protected video within an associated container file.” See
                                            20
                                                  ’588 at 27:30-63 (Dkt. 60 ¶¶ 231-33), 28:61-29:23 (Dkt. 60 ¶¶ 234-36). The specific
                                            21
                                            22    19
                                                     Nor does Netflix consider whether the additional elements that each of the other
                                            23    claims recites were well-understood. See Dkt. 60 ¶¶ 100, 103, 106, 109. For example,
                                                  claim 2 recites “said synchronized frame decryption stream includes references to
                                            24    frame encryption keys in the key table.” Id. ¶ 100.
                                            25    20
                                                     Netflix also improperly tries to incorporate sections of its prior motion by
                                            26    reference. See, e.g., Dkt. 61 at 19. But “[u]nder Federal Rule of Civil Procedure
                                                  10(c), parties may [not] incorporate by reference . . . briefs supporting or opposing
                                            27    a motion or any other filing.” Steele v. Harrington, 2013 U.S. Dist. LEXIS 139707,
                                            28    at *4 (C.D. Cal. Sept. 25, 2013).
                                                                                             22         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 29 of 33 Page ID #:2079



                                              1   encryption structures and decryption techniques include “partially encrypted video
                                              2   frames that are encrypted using a set of common keys,” “locating encryption
                                              3   information that identifies encrypted portions of frames of video,” and “decrypting
                                              4   each encrypted portion of the frames of video identified within the located encryption
                                              5   information using the set of common keys.” Id.
                                              6        The specification confirms that the claimed technical solutions improve ABS
                                              7   systems while maintaining content security. Before the ’588 invention, each video
                                              8   stream used different cryptographic information for authorizing secure playback,
                                              9   which increased requirements for computing resources when switching among ABS
                                            10    streams. See ’588 at 8:37-61, 9:65-10:31 (Dkt. 60 ¶ 225). The claimed inventions
R OBINS K APLAN LLP




                                            11    reduce the computing resources required to perform secure ABS by using top level
            A TTORNEYS A T L AW




                                            12    index files, container index files, and video stream container files employing partial-
                          L OS A NGELES




                                            13    frame encryption and common encryption keys. Id. (Dkt. 60 ¶¶ 226-28, 231-32, 234-
                                            14    35); supra at 6 (inventive combination reduces the resources needed to process
                                            15    cryptographic information during ABS). The ’588 claims, in view of the
                                            16    specification, therefore are directed to improvements to secure ABS systems—not
                                            17    mere “decryption using a common key”—and are patent eligible. See Ancora, 908
                                            18    F.3d at 1348 (upholding computer security invention at step one as directed “to a
                                            19    computer-functionality improvement”). Netflix does not identify any case suggesting
                                            20    that decryption and streaming of video files using particular computer techniques
                                            21    constitutes an abstract idea representing a “building block[] of human ingenuity.”
                                            22    Alice, 573 U.S. at 217.
                                            23         Netflix again mischaracterizes the claims, again suggests that decryption is per
                                            24    se abstract, and again omits many claim elements (and combinations) from its
                                            25    analysis. Netflix’s unsupported generalization of multiple claim elements as mere
                                            26    “decryption” and others as mere “ABS” (Dkt. 61 at 22), and its conjecture about the
                                            27    claims’ alleged “focus,” does not excuse consideration of the claims’ “character as a
                                            28    whole,” required at step one. Enfish, 822 F.3d at 1335. Rather than examine all
                                                                                            23         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 30 of 33 Page ID #:2080



                                              1   elements and combinations of the ’588 claims, Netflix disputes whether individual
                                              2   elements were “new.” Dkt. 61 at 23-24. Patent eligibility at step one, however, is not
                                              3   a novelty analysis, and fact disputes about the state of the art preclude dismissal. 21
                                              4        B.   Step 2: The FAC pleads facts demonstrating an inventive concept.
                                              5        The FAC pleads facts establishing that the ’588 claims recite inventive concepts
                                              6   beyond decryption using a common key: they recite a new index file structure and a
                                              7   new structure of encrypted data, including partially encrypted video frames encrypted
                                              8   using a set of common keys, that reduce the memory and other resources consumed
                                              9   by cryptographic information during ABS. Dkt. 60 ¶¶ 224-28, 232, 235. In light of
                                            10    the FAC’s well-pleaded facts, the Court “[can]not conclude at the Rule 12(b)(6) stage
R OBINS K APLAN LLP




                                            11    that the claimed elements were well-understood.” Aatrix, 882 F.3d at 1129.
            A TTORNEYS A T L AW




                                            12         Netflix also has not identified undisputed facts that require dismissal. Ancora,
                          L OS A NGELES




                                            13    908 F.3d at 1347. For example, Netflix does not cite anything from the patent to
                                            14    establish that “locating encryption information that identifies encrypted portions of
                                            15    frames of video within the requested portions of the selected stream of protected
                                            16    video” and “decrypting each encrypted portion of the frames of video identified
                                            17    within the located encryption information using the set of common keys” were well-
                                            18    understood or even recognized in the art. ’588 at 27:30-63, 28:61-29:23. It also cites
                                            19    nothing to establish that the claimed combination—ABS using partially encrypted
                                            20    alternative streams encrypted with a common key—was well-understood.22 Id.
                                            21         Where Netflix does cite the ’588 patent, it mischaracterizes it. Netflix contends,
                                            22    for example, that “the ‘container index’ was not a new structure or file either,” but
                                            23
                                                  21
                                                     Determination of claim scope depends on subsidiary factual issues, including the
                                            24    state of the art. Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 838, 841
                                            25    (2015).
                                                  22
                                            26       Nor does Netflix consider whether the additional elements that each of the other
                                                  claims recite were well-understood. See Dkt. 60 ¶¶ 233, 236. For example, claim 3
                                            27    recites “wherein the located encryption information comprises a reference to the start
                                            28    of an encrypted block of data.” Id. ¶ 233.
                                                                                             24         Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                             DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 31 of 33 Page ID #:2081



                                              1   relies on the ’588 specification’s description of “container files,” a separate claim
                                              2   element. Dkt. 61 at 24 (citing ’588 at 2:27-31, 2:35-37). The Background of the ’588
                                              3   patent does not mention a “container index,” Netflix does not explain why the Court
                                              4   can or should conclude, as a matter of fact, that a “container index” was well-
                                              5   understood from the specification’s general discussion of a “container file,” and,
                                              6   regardless, Netflix does not address the actual claim language reciting how the ABS
                                              7   system uses the container index to request video for streaming.23
                                              8        Yet again, Netflix’s disputes of the FAC’s well-pleaded facts demonstrate that
                                              9   Netflix’s affirmative defense is not amenable to Rule 12(b)(6). Only undisputed facts
                                            10    can justify dismissal. Ancora, 908 F.3d at 1347. Yet Netflix argues against the FAC,
R OBINS K APLAN LLP




                                            11    improperly arguing that factual allegations are “not plausible” and asking the Court
            A TTORNEYS A T L AW




                                            12    to infer contrary conclusions, like “the top level index in the claims does the same
                          L OS A NGELES




                                            13    thing the specification admits was routine and conventional” and “[t]he streaming
                                            14    files have no new structure to their encrypted data, either.” Dkt. 61 at 23-25. Such
                                            15    factual disputes and inferences, which Netflix relies on throughout its motion for
                                            16    every patent, cannot be resolved in Netflix’s favor. Its motion should be denied.
                                            17                                      CONCLUSION
                                            18         DivX’s FAC contains detailed, specific factual allegations that address the
                                            19    Court’s previous order and further expand upon the inventive concepts recited in the
                                            20    patent claims and their technical improvements to computer systems. These
                                            21    allegations must be accepted as true, and they show why the claimed inventions are
                                            22    eligible under Alice. Netflix’s attempts to dispute these allegations or to
                                            23    mischaracterize the scope and nature of the patent claims cannot justify dismissal
                                            24    under Rule 12(b)(6). Its motion should be denied in its entirety.
                                            25
                                            26
                                            27    23
                                                    Netflix also cites the ’673 patent, Dkt. 61 at 24, but finding an element in a prior
                                            28    patent does not prove that it was well-understood. Berkheimer, 881 F.3d at 1369.
                                                                                           25          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                            DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 32 of 33 Page ID #:2082



                                              1   DATED: September 30, 2019         Respectfully submitted,
                                              2
                                              3                                     ROBINS KAPLAN LLP

                                              4
                                                                                    By: s/ Aaron R. Fahrenkrog
                                              5                                         Aaron R. Fahrenkrog
                                              6
                                                                                    Roman M. Silberfeld, SBN 62783
                                              7                                     RSilberfeld@RobinsKaplan.com
                                              8                                     Daniel L. Allender, SBN 264651
                                                                                    DAllender@RobinsKaplan.com
                                              9                                     ROBINS KAPLAN LLP
                                            10                                      2049 Century Park East, Suite 3400
                                                                                    Los Angeles, CA 90067
R OBINS K APLAN LLP




                                            11                                      Telephone: (310) 552-0130
            A TTORNEYS A T L AW




                                            12                                      Facsimile: (310) 229-5800
                          L OS A NGELES




                                            13                                      Christopher A. Seidl (pro hac vice)
                                            14                                      CSeidl@RobinsKaplan.com
                                                                                    Aaron R. Fahrenkrog (pro hac vice)
                                            15                                      AFahrenkrog@RobinsKaplan.com
                                            16                                      Bryan J. Mechell (pro hac vice)
                                                                                    BMechell@RobinsKaplan.com
                                            17                                      William E. Manske (pro hac vice)
                                            18                                      WManske@RobinsKaplan.com
                                                                                    Shui Li (pro hac vice)
                                            19                                      SLi@RobinsKaplan.com
                                            20                                      Emily J. Tremblay (pro hac vice)
                                                                                    ETremblay@RobinsKaplan.com
                                            21                                      Mary Pheng (pro hac vice)
                                            22                                      MPheng@RobinsKaplan.com
                                                                                    Rajin Singh Olson (pro hac vice)
                                            23                                      ROlson@RobinsKaplan.com
                                            24                                      ROBINS KAPLAN LLP
                                                                                    800 LaSalle Avenue, Suite 2800
                                            25                                      Minneapolis, MN 55402
                                            26                                      Telephone: (612) 349-8500
                                                                                    Facsimile: (612) 339-4181
                                            27
                                            28                                      Christine Yun Sauer, SBN 314307
                                                                                      26          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                       DIVX’S RESPONSE TO MOTION TO DISMISS
                                          Case 2:19-cv-01602-PSG-JC Document 67 Filed 09/30/19 Page 33 of 33 Page ID #:2083



                                              1                                     CYunSauer@RobinsKaplan.com
                                              2                                     ROBINS KAPLAN LLP
                                                                                    2440 West El Camino Real, Suite 100
                                              3                                     Mountain View, CA 94040
                                              4                                     Telephone: (650) 784-4040
                                                                                    Facsimile: (650) 784-4041
                                              5
                                              6                                     David M. Stein, SBN 198256
                                                                                    dstein@ggtriallaw.com
                                              7                                     Greenberg Gross LLP
                                              8                                     650 Town Center Drive, Suite 1700
                                                                                    Costa Mesa, CA 92626
                                              9                                     Telephone: (949) 383-2800
                                            10                                      Facsimile: (949) 383-2801
R OBINS K APLAN LLP




                                            11                                      ATTORNEYS FOR PLAINTIFF
            A TTORNEYS A T L AW




                                                                                    DIVX, LLC
                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                      27          Case No. 2:19-cv-1602 (PSG)(JCx)
                                                                                       DIVX’S RESPONSE TO MOTION TO DISMISS
